Exhibit 10.16

Severance Agreement

This Severance Agreement (the “Agreement”), effective as of November 18, 2004,
is made by and between                      (the “Executive”) and Goodman Global
Holdings, Inc., a Delaware corporation, formerly known as Frio, Inc. (“Goodman
Global”), and any of its subsidiaries and Affiliates as may employ Executive
from time to time (collectively, and together with any successor thereto, the
“Company”).

RECITALS

 

  A. The Executive is an employee of the Company and has made and is expected to
continue to make contributions to the Company in his capacity as an employee.

 

  B. Goodman Global Holdings, Inc., a Texas corporation (“GG Holdings”) has
entered into that certain Asset Purchase Agreement by and between GG Holdings,
Goodman Global, Inc. (f/k/a Frio Holdings, Inc.), a Delaware corporation, and
Goodman Global Holdings, Inc. (f/k/a Frio, Inc.), a Delaware corporation, dated
as of November 18, 2004 (the “Asset Purchase Agreement”), providing for the
purchase of substantially all the assets of GG Holdings by Goodman Global, Inc.

 

  C. The Company believes it is in the best interests of the Company and its
stockholders to set forth the rights and responsibilities of the Company and
Executive in the event of certain terminations of Executive’s employment.

 

  D. The Company and the Executive desire to enter into this Agreement,
effective upon the consummation of the transaction contemplated by the Asset
Purchase Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:

1. Certain Definitions

(a) “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person where “control” shall have the meaning given such term under Rule
405 of the Securities Act.

(b) “Agreement” shall have the meaning set forth in the preamble hereto.

(c) “Asset Purchase Agreement” shall have the meaning set forth in the Recitals.

(d) “Board” shall mean the Board of Directors of Goodman Global.



--------------------------------------------------------------------------------

(e) Executive’s Termination of Employment shall be for “Cause” upon the
Company’s termination of the Executive’s employment due to:

(i) The Executive’s willful failure to substantially perform his employment
duties (other than any such failure resulting from the Executive’s Disability)
which is not remedied within 30 days after receipt of written notice from the
Company specifying such failure;

(ii) The Executive’s willful failure to carry out, or comply with, in any
material respect any lawful and reasonable directive of the Board or his
superiors, which is not remedied within 30 days after receipt of written notice
from the Company specifying such failure;

(iii) The Executive’s commission at any time of any act or omission that results
in, or that may reasonably be expected to result in, a conviction, plea of no
contest or imposition of unadjudicated probation for any felony or crime
involving moral turpitude;

(iv) The Executive’s unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing the
Executive’s duties and responsibilities; or

(v) The Executive’s commission at any time of any act of fraud, embezzlement,
misappropriation, material misconduct, or breach of fiduciary duty against the
Company (or any predecessor thereto or successor thereof).

(f) “Change in Control” shall mean the first to occur of the following events:

(i) The consummation of (A) a direct or indirect sale or other disposition of
all or substantially all the assets of Goodman Global, or (B) a change in
ownership or control of Goodman Global effected through a transaction or series
of transactions (other than an offering of common stock of Goodman Global, par
value $0.01 per share, by Goodman Global (of either treasury shares or newly
issued shares) to the general public through a registration statement filed with
the Securities and Exchange Commission) (each, a “Business Combination”) whereby
any “person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) (other than Goodman Global, any of its
subsidiaries, an employee benefit plan maintained by Goodman Global or any of
its subsidiaries, the Principal Stockholder or any “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, Goodman Global or the Principal Stockholder) (collectively,
a “Business Combination Person”) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of Goodman Global possessing more than (1) fifty percent (50%) of the
total combined voting power of Goodman Global’s securities outstanding
immediately after such acquisition, or (2) an amount greater than the amount
owned or controlled, directly or indirectly, by the Principal Stockholder of the
total combined voting power of Goodman Global’s securities outstanding
immediately after such acquisition; provided that, notwithstanding the
foregoing, a Change in Control shall not be deemed to occur pursuant to this
Section 1(f)(i)(B)(2) unless a majority of the members of the

 

2



--------------------------------------------------------------------------------

board of directors (or similar governing body) of the entity resulting from such
Business Combination are employees of the Business Combination Person; or

(ii) A majority of the members of the Board cease to be Continuing Directors;

or

(iii) Approval by the shareholders of Goodman Global of a complete liquidation
or dissolution of Goodman Global.

(g) “Company” shall have the meaning set forth in the preamble hereto.

(h) “Continuing Director” means any person who either (i) was a member of the
Board as of the date of this Agreement; or (ii) was nominated for election or
elected to the Board with the approval of a majority of the Continuing Directors
who were members of the Board at the time of such nomination or election.

(i) “Date of Termination” shall mean the effective date of the Executive’s
Termination of Employment.

(j) “Disability” shall mean the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for a total of three months during
any six-month period as a result of incapacity due to mental or physical
illness.

(k) “Effective Date” shall have the meaning set forth in Section 2.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(m) “Executive” shall have the meaning set forth in the preamble hereto.

(n) “Extension Term” shall have the meaning set forth in Section 2.

(o) “GG Holdings” shall have the meaning set forth in the Recitals.

(p) The Executive’s Termination of Employment shall be for “Good Reason” if the
Executive resigns upon the occurrence of any of the following:

(i) Failure of the Company or its shareholders to continue the Executive in
those positions, or any other substantially similar positions, as he held with
GG Holdings and its affiliates immediately prior to the effective date of this
Agreement;

(ii) A material diminution in the nature or scope of the Executive’s
responsibilities, duties or authority;

(iii) Failure of the Company to make any material payment or provide any
material benefit under this Agreement; or

 

3



--------------------------------------------------------------------------------

(iv) The Company’s material breach of this Agreement or any Option Agreement;

provided, however, that notwithstanding the foregoing the Executive may not
resign his employment for Good Reason unless: (A) the Executive provides the
Company with at least 30 days prior written notice of his intent to resign for
Good Reason (which notice is provided not later than the 30th day following the
occurrence of the event constituting Good Reason) and (B) the Company has not
remedied the alleged violation(s) within the 30-day period; and, provided,
further, that Executive may resign his employment for Good Reason if in
connection with any Change in Control the purchaser does not assume the
severance provisions set forth in Section 3 (including corresponding
definitions) (or substitute substantially identical severance provisions) with
respect to the Executive and if Executive does not accept employment with such
purchaser in connection with the Change in Control.

(q) “Initial Term” shall have the meaning set forth in Section 2.

(r) “Non-Competition Agreement” shall mean that certain Non-Competition
Agreement, dated as of November 18, 2004, by and between Goodman Global and the
Executive.

(s) “Option Agreement” shall mean a written agreement to purchase Common Stock
pursuant to the Option Plan entered into by and between the Executive and the
Company as of the Effective Date.

(t) “Option Plan” shall mean the 2004 Stock Option Plan of Goodman Global Inc.,
as such plan may be amended from time to time.

(u) “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority or other entity of whatever
nature.

(v) “Principal Stockholder” shall mean Frio Holdings LLC, a Delaware limited
liability company, and its Affiliates.

(w) “Securities Act” shall mean the Securities Act of 1933, as amended from time
to time.

(x) “Term” shall have the meaning set forth in Section 2.

(y) “Termination of Employment” shall mean the time when the employee-employer
relationship between the Executive and the Company (or one of its subsidiaries
of Affiliates) is terminated for any reason, with or without Cause, including,
but not by way of limitation, a termination by resignation, discharge, death or
retirement, but excluding a termination where there is a simultaneous
reemployment by the Company (or one of its subsidiaries of Affiliates).

2. Agreement Term. The initial term of this Agreement (the “Initial Term”) shall
be for the period beginning on the Closing Date (as defined in the Asset
Purchase Agreement) (the “Effective Date”) and ending on the [third] [second]
anniversary thereof, unless earlier

 

4



--------------------------------------------------------------------------------

terminated as provided in Section 3. The term of this Agreement shall
automatically be extended for successive one-year periods (each, an “Extension
Term” and, collectively with the Initial Term, the “Term”) unless either party
gives notice of non-extension to the other no later than [180] [90] days prior
to the expiration of the then-applicable Term. In the event that the transaction
contemplated by the Asset Purchase Agreement is not consummated, this Agreement
shall be void ab initio.

3. Severance Payments. If the Executive’s employment shall be terminated by the
Company without Cause or by the Executive for Good Reason, then, subject to the
Executive’s execution of a general waiver and release of claims agreement in the
Company’s customary form, the Company shall continue to pay to the Executive his
base salary as in effect on the Date of Termination, in accordance with the
Company’s regular payroll practices, during the period beginning on the Date of
Termination and ending on the earlier to occur of (a) the first anniversary of
the Date of Termination; or (b) the first date that the Executive violates any
covenant contained in Section 2 or 3 of the Non-Competition Agreement (and, if
applicable, has failed to cure such violation within the cure period set forth
in Section 2 or 3 of the Non-Competition Agreement).

4. Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any entity, including any successor to all or
substantially all the assets of the Company, by merger or otherwise, and may
assign or encumber this Agreement and its rights hereunder as security for
indebtedness of the Company and its affiliates. The Executive may not assign his
rights or obligations under this Agreement to any individual or entity. This
Agreement shall be binding upon and inure to the benefit of the Company, the
Executive and their respective successors, assigns, personnel and legal
representatives, executors, administrators, heirs, distributees, devisees, and
legatees, as applicable.

5. Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the state of Delaware,
without reference to the principles of conflicts of law of Delaware or any other
jurisdiction, and where applicable, the laws of the United States.

6. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

7. Notices. Any notice, request, claim, demand, document and other communication
hereunder to any party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by telex, telecopy, or
certified or registered mail, postage prepaid, as follows, or to any other
address as any party shall have specified by notice in writing to the other
party:

 

  (a) If to the Company:

Goodman Global, Inc.

c/o Apollo Management, L.P.

9 West 57th Street

New York, NY 10019

  Fax.: (212) 515-3288

  Attn: Larry Berg

 

5



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins, LLP

885 Third Avenue

New York, New York 10022-4802

  Fax: (212) 751-4864

  Attn: Raymond Y. Lin

(b) If to the Executive, to the address set forth on the signature page hereto.

8. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

9. Entire Agreement. The terms of this Agreement are intended by the parties to
be the final expression of their agreement with respect to the subject matter
hereof and may not be contradicted by evidence of any prior or contemporaneous
agreement, including, without limitation, that certain Binding Management
Compensation Term Sheet by and between Executive and the Company dated as of
November 18, 2004. The parties further intend that this Agreement shall
constitute the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial, administrative,
or other legal proceeding to vary the terms of this Agreement. Notwithstanding
the foregoing, the Company acknowledges and agrees that on or following the
Effective Date the Executive may be entitled to receive certain payments and
benefits pursuant to Section 6 of that certain Second Amended and Restated
Employment Agreement dated as of July 1, 2004 by and between GG Holdings and the
Executive and that nothing in the Agreement shall limit the payments and/or
benefits that may become payable or provided to the Executive by GG Holdings
pursuant to such employment agreement.

10. Amendments; Waivers. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive and a
duly authorized officer of Company. By an instrument in writing similarly
executed, the Executive or a duly authorized officer of the Company may waive
compliance by the other party or parties with any provision of this Agreement
that such other party was or is obligated to comply with or perform, provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

11. No Inconsistent Actions. The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of

 

6



--------------------------------------------------------------------------------

this Agreement. Furthermore, it is the intent of the parties hereto to act in a
fair and reasonable manner with respect to the interpretation and application of
the provisions of this Agreement.

12. Construction. This Agreement shall be deemed drafted equally by both the
parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (a) the plural
includes the singular and the singular includes the plural; (b) “and” and “or”
are each used both conjunctively and disjunctively; (c) “any,” “all,” “each,” or
“every” means “any and all,” and “each and every”; (d) “includes” and
“including” are each “without limitation”; (e) “herein,” “hereof,” “hereunder”
and other similar compounds of the word “here” refer to the entire Agreement and
not to any particular paragraph, subparagraph, section or subsection; and (f)
all pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the entities
or persons referred to may require.

13. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before an
arbitrator in New York, New York in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitration award in any court having jurisdiction. Only individuals who are (a)
lawyers engaged full-time in the practice of law; and (b) on the AAA register of
arbitrators shall be selected as an arbitrator. Within 20 days of the conclusion
of the arbitration hearing, the arbitrator shall prepare written findings of
fact and conclusions of law. It is mutually agreed that the written decision of
the arbitrator shall be valid, binding, final and non-appealable, provided
however, that the parties hereto agree that the arbitrator shall not be
empowered to award punitive damages against any party to such arbitration. The
arbitrator shall require the non-prevailing party to pay the arbitrator’s full
fees and expenses or, if in the arbitrator’s opinion there is no prevailing
party, the arbitrator’s fees and expenses will be borne equally by the parties
thereto. In the event action is brought to enforce the provisions of this
Agreement pursuant to this Section 13, the non-prevailing parties shall be
required to pay the reasonable attorney’s fees and expenses of the prevailing
parties, except that if in the opinion of the court or arbitrator deciding such
action there is no prevailing party, each party shall pay its own attorney’s
fees and expenses.

14. Enforcement. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

7



--------------------------------------------------------------------------------

15. Not a Contract of Employment. Nothing in this Agreement shall confer upon
the Executive any right to continue in the employ of the Company or any of its
subsidiaries or Affiliates or shall interfere or restrict in any way the rights
of the Company or its subsidiaries or Affiliates, which are hereby expressly
reserved, to discharge the Executive for any reason whatsoever, with or without
Cause, subject to any obligations the Company may have hereunder in connection
with a particular Termination of Employment to make severance payments to the
Executive pursuant to the terms of this Agreement.

16. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

17. Executive Acknowledgement. The Executive acknowledges that he has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on his own judgment.

18. Indemnification. The Company shall provide the Executive with
indemnification on the same terms as is provided by his indemnification
agreements with GG Holdings in effect as of the date hereof, with the Company
having all of the obligations and liabilities of GG Holdings thereunder with
respect to Executive’s actions as an employee, officer or director of the
Company and its Affiliates. The terms of such indemnification agreement are
incorporated herein by reference in their entirety; provided that all references
to Texas law in such indemnification agreement shall be deemed to references to
Delaware law. Such indemnification shall not be exclusive of any other
indemnification provided pursuant by law, the by-laws or certificate of
incorporation or other organizational documents of the Company or any of its
affiliates or otherwise. The Company further agrees that the indemnification
provisions set forth in Section 13 of Article III of the Company’s by-laws are
incorporated herein by reference and made a part hereof, and any repeal or other
modification of such Section of the By-laws or any repeal or modification of the
Delaware General Corporation Law or any other applicable law shall not limit
Executive’s entitled to the advancement of expenses or indemnification under
such Section 13 with respect to any matter occurring during Executive’s
employment with the Company, regardless of when the underlying claim may be
asserted. The Company shall maintain directors and officers insurance covering
Executive as is customary for similarly situated executives at similarly
situated companies. The provisions of this Section 18 shall survive the
termination of this Severance Agreement. Notwithstanding the foregoing, the
Company shall have no indemnification or other obligation to the Executive
pursuant to this Section 18 (and the documents incorporated herein) to the
extent that satisfaction of such obligation violates any applicable law, rule or
regulation. For the avoidance of doubt, nothing in this Section 18 or otherwise
shall entitle the Executive to receive any advancement of legal fees or other
payments in connection with any dispute as to whether the Executive’s employment
was terminated with or without Cause or with or without Good Reason. The parties
acknowledge and agree that nothing in this Section 18 shall alter any obligation
of the Company pursuant to Sections 2.3(e) and 7.6 of the Asset Purchase
Agreement with respect to events occurring on or prior to the Closing Date (as
defined in the Asset Purchase Agreement).

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

COMPANY By:       

Name: Patricia M. Navis

 

Title:   Vice President and Secretary

EXECUTIVE By:       

[Executive Name]

 

Residence Address:

         